            Case 1:19-cr-00366-LGS Document 104 Filed 09/15/20 Page 1 of 1
                                      Paul H. Schoeman                1177 Avenue of the Americas
                                      Partner                         New York, NY 10036
                                      T 212.715.9264                  T 212.715.9100
                                      F 212.715.8064                  F 212.715.8000
                                      PSchoeman@kramerlevin.com


September 15, 2020


Via ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

          Re:    United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

               We represent the defendant, Stephen M. Calk, in the above-captioned action.
Pursuant to 2(C) of the Court’s Emergency Individual Rules and Practices in Light of Covid-19
(June 26, 2020), we write in advance of the status conference scheduled for September 17, 2020,
to confirm Mr. Calk’s consent to participate telephonically in the proceeding.

Respectfully submitted,

/s/ Paul H. Schoeman

Paul H. Schoeman
Darren A. LaVerne

cc:       All counsel (via ECF)




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                   NEW YORK | SILICON VALLEY | PARIS
KL3 3311407.1
